Case 8:18-cr-00492-JDW-JSS Document 150 Filed 03/04/21 Page 1 of 1 PageID 516




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                   CASE NO: 8:18-cr-492-JDW-JSS

DONALD DUSSELL


                           ACCEPTANCE OF PLEA OF GUILTY
                            AND ADJUDICATION OF GUILT

       Pursuant to the Report and Recommendation of the United States Magistrate Judge, to

which there has been no timely objection, the plea of guilty of the Defendant to Count Ten of the

Indictment is now accepted and the Defendant is adjudged guilty of such offense.

       Sentencing is hereby scheduled for May 20, 2021 at 9:00 A.M. Counsel of record and/or

the United States Probation Office shall contact the courtroom deputy should it be anticipated that

this hearing will exceed thirty (30) minutes.

       IT IS SO ORDERED in Tampa, Florida this 4th day of March, 2021.




Copies to:     U.S. Attorney's Office
               U.S. Probation Office
               U.S. Marshal's Office
               U.S. Pretrial Services
               Counsel
               Defendant
